Citation Nr: 0840758	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	United Spinal Association


WITNESSES AT HEARING ON APPEAL

The veteran and his son.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1954 to 
January 1960.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for low 
back disability and assigned a 10 percent evaluation 
effective February 3, 2006. 

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

An April 2007 rating decision granted an increased initial 
evaluation of 20 percent for the service-connected low back 
disability.  The Board notes that inasmuch as an initial 
rating higher than 20 percent is available for service-
connected low back disability, and as a veteran is presumed 
to be seeking the maximum available benefit for a given 
disability, the claim for a higher rating as reflected on the 
title page remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The veteran and his son testified before the undersigned 
Acting Veterans Law Judge in a hearing in Washington, DC in 
June 2008.  In July 2008, the Board remanded the issue on 
appeal to the RO for additional evidentiary development.  

In its July 2008 Remand, the Board referred to the RO the 
veteran's claims of service connection for a cervical spine 
disability and radiculopathy of the left leg on a secondary 
basis, plus the claim of entitlement to an evaluation in 
excess of 10 percent for service-connected right leg 
radiculopathy, which were raised at the hearing.  Since these 
claims have not been developed or certified for appellate 
consideration, they are not presently before the Board and 
must be referred to the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by flexion of 30 degrees 
but with no demonstrated ankylosis and with no incapacitating 
episodes due to intervertebral disc syndrome; factors 
warranting an extraschedular rating are not shown


CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent, but not 
more, for the service-connected lumbar spine disability are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.20, 4.40, 4.45, 4.71, 4.71a including General Rating 
Formula for Diseases and Injuries of the Spine (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the RO's 
correspondence to the veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
service connection, but not the elements for increased rating 
for a service-connected disability.  

However, in a January 2007 letter, the RO advised the veteran 
that to establish entitlement to increased rating for a 
service-connected disability the evidence must show that the 
condition has become worse.  The veteran had ample 
opportunity to respond prior to the April 2007 Statement of 
the Case (SOC).

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit such information and evidence.

The January 2007 letter also informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.

Accordingly, the Board further finds that the January 2007 RO 
letter cited above satisfies the statutory and regulatory 
requirement that VA notify a veteran what evidence, if any, 
will be obtained by the veteran, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the veteran.  See id.

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision on 
appeal. This is logical since the issue of initial evaluation 
of the service-connected degenerative disc disease of the 
lumbar spine arose after the issuance of the rating decision.

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the April 2007 Statement of the Case (SOC), 
after such notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the SOC.

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a veteran must be informed of the 
rating formulae for all possible schedular ratings for an 
applicable rating criteria.  The RO notified the veteran of 
all applicable rating formulae in the April 2007 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the RO's January 2007 letter cited 
hereinabove.  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under the VCAA are fully satisfied once service 
connection has been granted.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

The veteran was afforded appropriate VA medical examinations, 
most recently in September 2008.  The veteran does not 
contend, and the file does not show, that the examinations 
were inadequate for rating purposes, or that his symptoms 
have become worse since his most recent examination.  

The Board accordingly finds that remand for a new examination 
is not required at this point.  See 38 C.F.R. § 3. 159(c)(4).  

Finally, the veteran has been afforded a hearing before the 
Board at which he and a witness presented oral testimony in 
regard to his symptoms and to the effect of the veteran's 
disability on his daily life. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) distinguished appeals involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  See 12 Vet App at 125-26.

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required. See id. at 126-27.

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a veteran 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, and has considered whether 
"staged ratings" are warranted for the period.  The Board's 
adjudication of this claim accordingly satisfies the 
requirements of Hart.  

Effective from September 26, 2003, disabilities of the spine 
- including intervertebral disc syndrome (IVDS) - are rated 
under a General Rating Formula for Diseases and Injuries of 
the Spine, with rating criteria pertaining to the 
thoracolumbar spine as follows.

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm and guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, for favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

IVDS is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever results in the higher evaluation.  For 
purposes of evaluation under the General Rating Formula, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A rating of 40 percent is awarded for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  A rating 
of 60 percent is awarded for incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of incapacitating episodes 
or the General Rating Formula, whichever results in a higher 
evaluation for that segment.  

In this case, the veteran underwent a VA examination of the 
spine in September 2008.  The veteran complained of pain 
radiating down his thighs to the feet, which is aggravated by 
prolonged ambulation, standing, bending, stooping, squatting, 
and crawling; the veteran is unable to use stairs.  The 
veteran also complained of daily flare-ups, which last 
several hours; he rated the pain as 9 out of 10.  

In a review of systems, the examiner noted that veteran uses 
a cane to ambulate. Also, the veteran cannot walk more than 
30 to 50 feet before low back pain causes him to stop.  On 
physical examination, the examiner found forward flexion of 
the mid lumbar vertebral bodies occurring from 0 to 60 
degrees with pain starting at 60 degrees; repetitive exercise 
reduced forward flexion from 0 to 50 degrees due to pain and 
lack of endurance.  Further, extension occurred from 0 to 20 
degrees with pain starting at 20 degrees.  

The examiner found forward flexion of the cervical vertebral 
bodies occurring from 0 to 30 degrees, with forward flexion 
limited to 0 to 20 degrees upon repetitive exercise due to 
pain and lack of endurance.  Extension occurred from 0 to 30 
degrees with pain starting at 30 degrees.  

The examiner diagnosed multilevel degenerative joint disease 
of the lumbrosacral and cervical spines.  An April 2008 
computed tomography (CT) scan of the lumbrosacral spine 
revealed multilevel degenerative joint disease, compression 
of the thecal sac, posterior disk bulges and left foraminal 
narrowing.  A May 2006 X-ray of the cervical spine revealed 
multilevel degenerative joint disease with osteophytes 
between C3 and C7.  An October 2007 comprehensive metabolic 
profile was normal.  

In a January 2008 VA medical center (VAMC) progress note, the 
veteran complained of low back pain.  Upon examination, 
flexion was limited to 30 degrees and the examiner found that 
the veteran could not extend the back due to pain.  
Tenderness was present in the L4 to S1 spine and paraspinal 
spasm was present.  The examiner further noted that a July 
2007 MRI revealed degenerative disc disease (DDD) with mild 
bulges on annuli at L2-3, L3-4, L5-S1; DDD with small central 
herniation at L4-5 causing compression on the thecal sac, but 
not affecting the neural elements; and facet degeneration 
from L2-3 through L5-S1.  The Board notes that bed rest was 
not prescribed.  

In an October 2006 VAMC progress note, the veteran is 
reported as having lumbar flexion to 60 degrees and extension 
to 20 degrees.  

During his June 2008 hearing the veteran testified that due 
to his back disability he has difficulty completing such 
daily activities as bathing, shaving, dressing, and such 
household chores as washing dishes.  The back disability also 
prevents the veteran from driving and sleeping well.  

Based on this record, the Board finds that competent medical 
evidence in the form of the January 2008 VA progress note 
shows the veteran's forward flexion of the thoracolumbar 
spine to be limited to 30 degrees or less on repetitive 
motion.  Accordingly, the criteria for a rating of 40 percent 
are met.

The Board has considered whether a rating in excess of 40 
percent may be granted.  However, the evidence does not show 
unfavorable ankylosis of the thoracolumbar spine; 
accordingly, the criteria for an evaluation in excess of 40 
percent are not met.

In making this determination, the Board has specifically 
considered the veteran's lay testimony, particularly 
concerning pain.  As a layperson, the veteran is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, even according the veteran full credibility, nothing 
in his lay assertions shows that the schedular criteria for a 
higher rating are met.  The General Rating Formula is for 
application with and without pain, whether or not it 
radiates.  See 38 C.F.R. § 4.71a.  Moreover, even when 
increased loss of function is considered as a factor, the 
veteran's symptoms do not approximate unfavorable ankylosis 
and thus do not show a disability picture more closely 
approximating the criteria for an evaluation of 50 percent or 
100 percent under the General Rating Formula.

The Board also finds no basis for assigning a higher rating 
under the "incapacitating episodes" formula for IVDS.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991)(i.e., VA 
must consider whether alternative Diagnostic Codes are more 
appropriate).  The rating schedule for IVDS is clearly based 
on the number of incapacitating episodes that actually 
occurred during a given 12-month period.  See id. at DC 5243.  
In this case, the veteran testified to having no such 
incapacitating episodes and the remaining evidence of record 
reveals none.

The Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
does not show unfavorable ankylosis at any point during the 
course of the appeal, staged rating higher than 40 percent is 
not warranted.

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2007).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).  The Board may determine, in 
the first instance, that a veteran has not presented evidence 
warranting referral for extraschedular consideration, 
provided that it articulates the reasons or bases for that 
determination. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  This determination follows a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability must be compared. Thun, id. 

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Thun, id.

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology and is found 
inadequate, the second step of the inquiry requires the Board 
to determine whether the veteran's exceptional disability 
picture exhibits other related factors such marked 
interference with employment and frequent periods of 
hospitalization.  Thun, id. at 115-16.

For the final step, if analysis of the first two steps shows 
that the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture shows the 
related factors discussed above, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, the veteran's disability picture requires the 
assignment of an extraschedular rating.  Thun, id.

Here, the Board has considered under the Thun three-step 
analysis whether referral for extraschedular consideration is 
appropriate.  However, the applicable rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
the veteran's claim for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the medical and lay evidence of record shows 
that the veteran's present symptoms more closely approximate 
the criteria for a rating of 40 percent, and the veteran's 
appeal is granted to that extent.

In adjudicating this claim, the Board has considered the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  












ORDER

An evaluation of 40 percent for the service-connected 
degenerative disc disease of the lumbar spine is granted from 
February 3, 2006, subject to the regulations controlling 
disbursement of VA monetary benefits.  




____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


